 ORION CORPORATIONOrion CorporationandDistrict No. 10,InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO.Case 30-CA-2157May 16, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn June 19, 1973, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed limited exceptions and a supportingbrief.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judgeand to adopt his recommended Order as modifiedherein.The record shows, and the Administrative LawJudge found, that the Respondent refused to bargainwiththeCharging Party in violation of Section8(a)(5) of the Act. Briefly, the Union was certified onApril 1, 1971, as the exclusive bargaining representa-tive for the Respondent's production and mainte-nance employees. During the next year the partiesheld over 25 negotiating sessions, the last of whichwas held on May 19, 1972, when a Federal mediatorwas present.By letter dated August 11, 1972, theRespondent advised the Union that it was withdraw-ing recognition on the ground that it believed theUnion n- longer represented a majority of employ-ees.The Administrative Law Judge found, and weagree for the reasons set forth in his Decision, thatthe Respondent had no reasonable basis for believingthat a majority of employees in the unit no longerwished to be represented by the Union.Under established Board precedent,' a certifiedunion,upon the expiration of the first year followingits certification enjoys a rebuttable presumption thatitsmajority representative status continues.Anemployer may lawfully refuse to bargain with aunion if itaffirmatively establishes that, at the timeof the refusal, the union no longer commanded amajority or that the employer's refusal was predicat-ed on a reasonably based doubt as to the continuingiCelanese Corporatien of America,95 NLRB 6642Member Kennedy states in his dissent, "The Union's admission that ithad only 16 or 17 members in a bargaining unit of 44 employees is633majority.With respect to the former there must beaffirmative proof that the majority of unit employeesno longer wanted the union to represent them. Withregard to the latter, the employer need not prove thatthe union lost its majority but need only establishthat it had a reasonable basis for doubting theunion'smajority at the time it refused to bargain.The Board has recently reaffirmed these principles inAutomated Business Systems,205NLRB No. 35.In applying the above principles to the instant case,theAdministrative Law Judge found that the basisupon which the Respondent formed its doubt as totheUnion's majority representative status was as awhole not objective, but rather subjective, a matter ofopinion and a frame of mind. We agree. Prior to itswithdrawal of recognition, the Respondent checked alistof unit employees which Respondent claimsrevealed that 24 to 26 of the approximately 44 unitemployees no longer supported the Union. As morefullysetout in the Administrative Law Judge'sDecision, the record shows that although there isobjective evidence with respect to a few of theseemployees, there was no reliable evidence withrespect to the majority of these employees. TheRespondent's information about this latter group ofemployees consisted of such speculations as theemployee was happy, he was a loner, or he wasacquainted with business problems.The Respondent, in its exceptions, contends thatthe Union in fact no longer represented a majority ofunit employees on August 11, 1972, when recognitionwas withdrawn. To support its contention, Respon-dent relies on evidence that 10 employees resignedfrom the Union in 1972 before August 11 and thatthe Union admitted at the hearing that it had only 16or 17 members on that date. This evidence isinsufficient toprove that the Union failed torepresent a majority. "For, a showing as to employeemembership in, or actual financial support of, anincumbent union is not the equivalent of establishingthe number of employees who continue to desirerepresentation by that union. There is no necessarycorrelation between membership and the number ofunion supporters since no one could know how manyemployeeswho favor union bargaining do notbecome or remain members thereof." 2 The Respon-dent has offered no other evidence bearing on thisissue.For the above reasons, we find that the Respon-dent has not shown (1) that the refusal to bargainwas predicated oil a reasonably based doubt as to thecontinuing majority status of the Union; or (2) thatthe Union, at the time Respondent withdrew recogni-dispositive of this case " We do not agreeas it is our understanding that thisis contraryto Boardlaw. SeeTerre!!Machine Company,173 NLRB 1480,1481, andUnited Aircraft Corporation,168 NLRB 480.210 NLRB No. 71 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion,no longer represented a majority of unitemployees. Therefore, we agree with the Administra-tiveLaw Judge that Respondent violated Section8(a)(5) of the Act by withdrawing recognition fromthe Union on August 11, 1972.In his dissent Member Kennedy, relying in part onthe evidence from the Union's records that 10employees had resigned from the Union prior toAugust 11, 1972, and that there were only 16 or 17unionmembers on that date, concludes that theRespondent's doubt was based on objective consid-erations.We do not agree. The Respondent firstlearned of this evidence at the hearing-long after itwithdrew recognition from the Union.3 Assumingsuch evidence were relevant to a showing of areasonable basis for doubt, it cannot have a bearinghere, since facts regarding union support ascertainedafter the refusal to bargain are not controlling, oreven guiding, in determining whether the Employerhad a reasonable basis for doubt at the time itrefused to bargain. Rather, what is controlling iswhether the Respondent had a reasonable basis fordoubt at the time it refused to bargain. We havefound that it did not.We recently stated inAutomated Business Systems,supra,"Member Kennedy, while he acknowledgesthat there is a distinction between establishing a basisfor reasonable doubt and proving loss of majority,nevertheless equates the two in legal effect ...."Member Kennedy's rationale here would equateevidence relating to loss of majority with evidenceproving an objective basis for doubt. The timing isoff.His rationale would permit an employer at itswhim to withdraw recognition in the hope thatsubsequent litigation would reveal what would begrounds for reasonable doubt had the employerbased its withdrawal on that evidence. This iscontrary to the well-established principle that if anemployer does not establish that it had a reasonabledoubt when it ceased bargaining, it can defendagainst an8(a)(5) allegation only by showing actuallossofmajority as of the date of withdrawal ofrecognition.4While we agree with the Administrative Law Judgethat Respondent violated the Act, we have difficul-tieswith respect to certain aspects of the Administra-tiveLaw Judge's recommended remedy and tocertain remedies sought by the General Counsel.The Administrative Law Judge, in addition to theusualcease-and-desistorder and notice-postingrequirements, recommended a broad order requiringRespondent to cease and desist from in any othermanner interfering with employee rights. A broadorder is clearly warranted here. The Respondent'sviolation goes to the very heart of the Act. TheAdministrative Law Judge, citingTiideeProducts,Inc.,194 NLRB 1234, also recommended that theRespondent be ordered to reimburse the ChargingParty for its litigation costs in this case and forexpenses incurred in negotiating with the Respon-dent.While we agree that Respondent acted in badfaith and failed to assert a meritorious defense for itsactions, we do not agree that it would effectuate thepolicies of the Act to require reimbursement of suchcosts in the circumstances herein. Normally, litiga-tion and bargaining expenses are not recoverable bythe Charging Party. In our opinion, the Respondent'sconduct, although serious, is not so aggravated andpervasive, or its defense so frivolous, as to warrantthis special additional remedy. The Respondent'sconduct is not part of a pattern of repeated unlawfulactions.Nor is this a summary judgment case inwhich the Respondent continues to assert frivolouscontentions, not to preservea defense,but to furtherdelay compliance with an earlier decision.5 As werecently stated inHeck's Inc.,191NLRB886, thepublic interest in allowing a charging party torecover costs of litigation does not override, except inextraordinary circumstances, the principle that litiga-tion expenses are normally not recoverable. In thepresent case, we find no extraordinary circumstanceswarranting such a remedy and deem it inappropriateto depart from our existing policy with respect toremedial orders in cases involving violations ofSection 8(a)(5).Accordingly,we shall delete therecommended reimbursement order.In his limited exceptions, the General Counselrequests that the Board order the Respondent to paycosts under Rule 38, Federal Rules of Civil Proce-dure, in the event it fails to comply with the Board'sOrder. For reasons set out above, we do z & feel thattheRespondent's conduct is so aggravated and itsdefense so frivolous that we should now direct theGeneral Counsel to seek relief under Rule 38. TheGeneral Counsel also requests, and the Administra-tiveLaw Judge recommended, that we order thecertification year to be deemed as commencing anewwhen the Respondent begins to bargain in goodfaith.We have found, however, that the Respondenthas unlawfully refused to bargain commencing onAugust 11, 1972, more than a year after certificationissued. (The Union was certified on April 1, 1971.)Furthermore, since the charge herein was filed onNovember 14, 1972, we are precluded by Section3When it withdrew recognition from the Union,theRespondentWOAF-TV, AM-FM,201 NLRB 801, Member Penello later made it clearapparently was aware that some employees had resigned from the Unionthat he approved the result therein on the basis of a different rationale. Seebut was not aware of the evidence in the subpenaed records.fn 19,Automated Business systems, supraAlthoughhe joinedMember Kennedy inTaftBroadcasting,5Cf.John Singer,Inc,197 NLRB 88. ORION CORPORATION63510(b) of the Act from finding a violation of the ActoccurringbeforeMay 14, 1972. Therefore, theAdministrative Law Judge's finding that Respondentacted in bad faith from the date of certificationscannot be construed as a finding of a separateviolation of the Act. As we are precluded fromfinding that Respondent violated the Act during thecertification year, we cannot remedy Respondent'sbad faith during that year. Extension of the certifica-tion year is therefore not warranted.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent,Orion Corporation, Grafton,Wisconsin, itsofficers, agents, successors, and assigns, shall takeaction set forth in said recommended Order, as somodified:1.Delete paragraph 2(b) of the recommendedOrder and renumber the remaining paragraphsaccordingly.2.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER KENNEDY,dissenting:Respondent's withdrawal of recognition on August11, 1972, occurred under circumstances which clearlyestablish an objective basis for Respondent's beliefthat the Union had lost its majority status. Indeed,theUnion admitted that when recognition waswithdrawn there were only 16 or 17 members in abargaining unit of 44 employees. Consequently, Ifind that Respondent did not violate Section 8(a)(5)or (1) of the Act when it refused to continue torecognize the Union as the bargaining representativeof its employees. The decision of the majority here iscontrary to numerous Board and court cases whichrecognize that "an employer may lawfully withdrawrecognition from an incumbent union because of anasserted doubt of the union's continued majority ifitsassertion of doubt is raised in a context free ofunfair labor practices and is supported by a showingofobjective considerations providing reasonablegrounds for a belief that a majority of the employeesno longer desire representation." SeeSouthernWipers, Inc.,192 NLRB 816, citingViking Lithogra-phers, Inc.,184 NLRB 139.The facts in this case are largely undisputed. TheUnion was certified as the bargaining representativeof Respondent's employees on April 1, 1971, follow-ing a Board-conducted election in which 20 voteswere cast for the Union and 13 against. A series of 25bargainingsessionswere held over a period of 15months.It is undisputed that 24 of these 25 meetingsoccurred outside the 10(b) period.7 The only meetingwithin the 10(b) period was held shortly before 5 p.m.on May 19, 1972, when the Union and Respondentmet separately with a Federal mediator. The partiesdid not meet face to face and nothing occurredduring that meeting which will support a finding thatRespondent's conduct violated the Act in any wayand we are precluded by the statute from finding anyviolation on the basis of anything that occurred atthe other 24 meetings.It isundisputed that, through-out the 25bargaining sessions,the parties neverdiscussed wages. The Union admits that it had notmade any wage proposal during the negotiations.It is not suprising that support for the Uniondeclined among the unit employees during the longseries ofunproductivenegotiationswhich did notincludediscussionofwages.Union CommitteeChairmanWilliamR.Riedel, Jr., testified thatmembership started to decline after the first of theyear and the members became "disgusted" becauseof the lack of progress in negotiations. The Unionrefrained from reporting to the employees as to whattranspired at the bargainingsessionsbecause theydid not want to stir them up. Another factorprompting the employees to become disenchantedwith the Unionwas a dues increase which waseffective in January 1972.The subepnaed records of the Union reveal that 10employees actually resigned from the Union betweenFebruary and August 1972 and the dues of otherslapsed. The Union made no secret of the defectionsby the employees. Indeed, the Union resorted to thetactic of trying to shame the employees into stayingin the Union. Committee Chairman Riedel testifiedthat he solicited defecting employees to sign a formstating, "I refuse to accept any benefits that will bewon by Union negotiations . . . and I herebyauthorize and direct the Company to withhold theamount of the Union-won benefits from my pay-check and to donate it to charity." Riedel testifiedthatDennis Higgins who was also a member of thebargaining committee also solicited employees tosign the shame form. It escapes me how the membersof this Board can believe that the solicitation ofemployees to sign this form would not come to theattention of management of the Respondent.The majority is incorrect in its observation that6We do not agree with our dissenting colleague that permitting litigationmajority by evidencing that the loss was occasioned by the Respondent'sof the conduct of bargaining was prejudicial error.Such evidence is relevantbad faithasbackground to show the context in which Respondent withdrewrThe initial charge herein was filed November 14, 1972.recognition I t would also be relevant to rebut a showing,if any, of loss of 636DECISIONSOF NATIONALRespondent first learned of the resignations at thehearing in this case. The plain fact is that GeneralCounsel affirmatively developed during his case-in-chief that Respondent's supervisors were well awareof resignations and defections in the winter andspring preceding its withdrawal of recognition inAugust. Having elicited abundant testimony withoutobjection, the General Counsel cannot now repudi-ate the very testimony which he offered. Thetestimonywhich General Counsel obtained fromJoseph Moravchik, Respondent's manager of manu-facturing, as to his conversations withMcBride,Mathews, Melk, Mentzel, Fromm, D. Harmon, W.Harmon, Bode, Kiehnau, Zirtzlaff, Pennington, andLabenstein cannot now be brushed aside as hearsay.Many of the conversations were between Moravchikand employees and therefore were not hearsay.Furthermore, the courts have long recognized thateven hearsay evidence which is received withoutobjection has probative value.8Similarly, the testimony which General Counselelicitedwithout objection from owner and GeneralManager Charles P. LeBahn cannot be discounted,LeBahn testified supervisors had reported to him that10 employees had dropped out of the Union beforeJuly 24, 1972.9 It is significant, I think, that thesubpenaed records of the Union which were laterproduced at the hearing verified that 10 employeeshad in fact resigned from the Union before Respon-dent withdrew recognition.We have not said in earlier cases that a respondentmust have proof, admissible in a court of law, that aunion has lost the support of a majority of employ-ees.As a matter of fact we have said quite thecontrary. InTaft Broadcasting,210 NLRB No. 113,we said:While it is clear . . . that each of the factorsrelied on by the Respondent standing alone mayhave weaknesses as a basis for supporting a good-faith doubt of the Union's majority status, wenote that the Respondent does not rely on anyone reason alone, but rather on all as a whole.... [and] has produced sufficient evidences SeeNL R B v.InternationalUnion of OperatingEngineers,Local UnionNo.12, 413 F.2d 705 (C.A. 9), enfg 165 NLRB 358,where thecourtstated:"There wasno objection to this hearsaytestimony.'Hearsay, even atcommon law, ifunobjected to when offered, can be of probativevalue, andcertainly occupies a similar position in anadministrativeproceeding such asthis.'Th"sThe 10 employees named by LeBahn were StanleyMathews,KendallMcBride,Ruth Newberry, Phillip Uselding,Marvin Hempleman, MildredBode,Donald Harmon, Edwin Hesprich, ArthurKiehnau,and ErnstFrommiuMy colleaguesdisagree in in 2 of the majority opinion with myconclusionthat the Union's admission that it had only 16 or17 members ina bargainingunit of 44 employees is dispositive of this case. They citeUnited Aircraft Corporation,168 NLRB 480, which was deniedenforcementby the D C Circuit Court of Appeals 416 F 2d809 (1969),andTerrellMachine Company,173 NLRB 1480. I will not follow theTerre!!case since itLABOR RELATIONS BOARDwhen considered in its entirety to cast seriousdoubt on the Union's continued bargaining roleand to support Respondent's decision to reassessthe Union's majority status... .... Since General Counsel failed to comeforward with evidence that on the refusal-to-bargain date the Union in fact did represent amajority of employees in the unit in question, theallegations in the complaint are found without'merit.The Union's admission that it had only 16 or 17members in a bargaining unit of 44 employees isdispositive of this case.i° In my view, resignationfrom a union cancellation of a checkoff authoriza-tion is totally inconsistent with the notion that theemployee wants a union to continue to act as hisbargainingagent.At the veryleast,such resignationsor cancellations of checkoff raise doubts of contin-uedmajority.This is particularlytrue since theemployer is unable to question employees andascertain their purpose in resigning or canceling theircheckoff.It is axiomatic that there is no duty to bargain witha union which does not command support from amajority of employees. SeeN. L. R. B. v. Nu-SouthernDyeing & Finishing, Inc.,444 F.2d 11, 15 (C.A. 4,1971), where the court stated:The law is settled that during the first yearfollowing certification a union is entitled to anirrebutablepresumption of majority support.After this certification year, however, the pre-sumption may be overcome by proof that theunion no longer enjoys such supportorthat thecompany reasonably has a good faith doubt ofsuch support. [Emphasis supplied.]My colleagues ignore the fundamental principle thatan employer may not deal with a minority union.The Employer's mistaken good-faith belief that aunion represents a majority is no defense.Interna-tional Ladies' Garment Workers' Union, AFL-CIO, v.isinconsistent with the Board'sdecision inConvarrDivision ofGeneralDynamics Corporation,169 NLRB131The Board dismissed the complaintand stated.[T]he sole evidence readilyavailable to the Respondent as a reliablemeasure of union support was that provided by the employees'checkoff authorizations.The Boardheld that a 10-percent drop in checkoff authorizations wassignificant enough that the company could rely on the decrease as anobjectivefactor showing that the union no longer held majority support.Similarly,inHayworthRoll and PanelCompany,130 NLRB604, theBoard dismissed the 8(a)(5) complaint because the union had checkoff cardsfrom less thana majorityof the employees InOtto Klein,172 NLRB 1922,the union's admission of lackofmajoritywith only seven dues-payingmembers was a decisive factor in the Board's dismissal of the 8(ax5)complaint ORION CORPORATION637N.LR.B.,366 U.S. 731 (1961). We have said that anemployer may not continue to deal with an incum-bent union if he has reasonable cause to believe thatthe union does not command majority support. InAnderson Pharmacy,187 NLRB 301, the Board foundthat the employers violated Section 8(a)(1) and (2) byexecuting a new contract with an incumbent unionwhen there was ample evidence that the employerswere awarethat the status of the Guild as thebargaining agent of the employees was open toserious question. The same reasoning must apply inthe instant case.On this record there can be no question thatRespondent's doubt was based on objective consid-erations.The General Counsel made no effort toprove that the Union in fact represented a majorityof Respondent's employees in August 1972. Underthese circumstances, the complaint should be dis-missed for failure of proof of the essential allegationof a refusal-to-bargain complaint.I reject thesuggestionin the majority opinion thatmy "rationale would permit an employer at its whimto withdraw recognition." It is totally inaccurate tosuggestor imply that Respondent's withdrawal ofrecognition was based on a mere whim. In this case, Iadhere to precisely the same rationale I expressed inSouthernWipers, Inc., supra,andTaft Broadcasting,201 NLRB 801. I think it noteworthy that MemberJenkins joined me in my rationale in theSouthernWiperscase and Member Penello joined me in myrationale in theTaft Broadcastingcase. In the lastparagraph of theTaft Broadcastingcase we said: "Insum, we conclude that, at the time it withdrewrecognition, the Respondent had sufficient objectivegrounds for believing that a majority of the employ-ees no longer desired union representation. Since theGeneralCounsel failed to come forward withevidence that on the refusal-to-bargain date theUnion in fact did represent a majority of employeesintheunit in question, the allegations in thecomplaint are found to be without merit." i IThe result I reach in this case obviates extensiveconsideration by me of Respondent's various excep-iiThe District of Columbia Court of Appeals statedthe applicable rulesinLodges 1746 and 743,International AssociationofMachinists andAerospaceWorkers, AFL-CIO [Untied Aircraft Corporation) v N L.R B,416 F.2d 809, 811- 812The legalprinciples relating to withdrawal of recognition of abargaining representative are well settled.Absentspecial circum-stances,the union enjoys anirrebuttable presumption of majoritystatus forone year aftercertificationThereafter,the presumptioncontinues but becomes rebuttable upon a showing of "sufficientevidence to cast seriousdoubton the union'scontinuedmajoritystatus."At that point,the burdenshifts tothe GeneralCounsel to provethat,on the critical date, the unioninfact represented a majority of theemployees[Emphasis supplied.]The SixthCircuit Court of Appealsand the EighthCircuit Courtof Appealstions which allege that the decision of the Adminis-trative Law Judge demonstrates "manifest bias of theAdministrative Law Judge." In adopting his conclu-sion,however, the majority cannot ignore theseexceptions in view of his abrasive rhetoric. I disavowthe Administrative Law Judge's gratuitous commentthatRespondent's counsel "was party to an overalland persistent plan by the Respondent to frustratethe expressed desires of its employees to bargaincollectively through their union `from the day one.' "Ican find nothing in this record which warrants suchharsh criticism.The charge in this case was filed more than 6months after the expiration of the certification year.The complaint does not and could not putin issueRespondent's conduct at the bargaining table duringthe certification year. There are no independent8(a)(1) allegations in the complaint nor are there anyallegations of 8(a)(3) violations of the Act. There isnot the slightest suggestion in this record that theresignations and defections of the employees fromthe Union were the result of 8(a)(1) conduct. Underthese circumstances, it was improper, in my opinion,for the Administrative Law Judge to charge thatRespondent's bargaining was an "outrageous flout-ing" of the law "from the day one." If the Unionbelieved that Respondent had engaged in "shambargainingsessions," as found by the AdministrativeLaw Judge, it was incumbent upon the Union to filea timely 8(a)(5) charge. I think it highly inappropri-ate for the Administrative Law Judge to havecriticizedRespondent's bargaining when the out-standing complaint raised no issue with respectthereto.The ultimate conclusion of the Administrative LawJudge that Respondent's withdrawal of recognitionviolated Section 8(a)(5) of the Act within the 10(b)period is predicated upon events outside the 10(b)period which the Administrative Law Judge consid-ered to be unlawful, but which Section 10(b)precludes from being found to be unlawful. Thus, thepre-10(b) conduct has become thesine qua nonforthe finding of an 8(a)(5) violation within the 10(b)agreethat the GeneralCounsel mustprove majorityifthe employer offersevidence which casts serious doubt that the union no longer commands amajority SeeN L.R.B. v Dayton Motels, Inc,474 F 2d 328, 331 (C A 6,1973),NLRB v Little RockDowntowner,Inc,414 F 2d1084, 1090-91(C A 8, 1969)The courtsthus recognize the reality stated by the Board inStoner Rubbc,Company, Inc,123 NLRB1440, that since proof of majority is peculiarlywithin the special competence of the union,ordinarily an employer canhardlyprove that the union does not represent a majority since he does nothave access to the union's membership lists, its authorization cards, or otherproof of union adherence In denying enforcementofLaystrom Manufactur-ing Co,151NLRB 1482, 359 F.2d 799(1966), the SeventhCircuit Court ofAppealsquoted with approval the Board's observation in theStonercasethat the "employer can hardly prove that a union no longer represents amajority." 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod. The Supreme Court in theBryan Manufactur-ingCompanycase 12plainlydrew a distinctionbetween what is commonly called "background"evidence and the use of evidence outside the 10(b)period to establish a violation within the 10(b)period. The Court stated:The second situation is that where conductoccurring within the limitations period can becharged to be an unfair labor practice onlythrough reliance on an earlier unfair laborpractice. There the use of the earlier unfair laborpractice is not merely "evidentiary," since it doesnot simply lay bare a putative current unfair laborpractice.Rather, it serves to cloak with illegalitythatwhich was otherwise lawful. And where acomplaint based upon that earlier event is time-barred, to permit the event itself to be so used ineffect results in reviving a legally defunct unfairlabor practice.Ido not understand how my colleagues can affirmthe Administrative Law Judge's reliance upon pre-10(b)conduct.They recently dismissed a CBcomplaint inPaperProductsandMiscellaneousChauffeurs,Warehousemen and Helpers, Local 27,IBT (Combined Container Industries),209 NLRB No.140, with the explanation that they could not rely onevidence of an earlier time-barred unfair laborpractice. They stated:This is precisely whatBryanforbids the Board todo; i.e., find that an unfair labor practice wascommitted outside the 10(b) period to establishthat another unfair labor practice was committedwithin the 10(b) period.4 If this is the only way aviolation of the Act within Section 10(b) can beestablished, the complaint must fail.In the instant case the alleged coercion of theemployees by supervisors to sign authorizationcardswould be an unfair labor practice ifcommitted within the 10(b) period. And, unlessthis unfair labor practice is established, which itcannot be, the unfair labor practice of executingthe contract cannot be established. Nor does ithelp to say, as the Administrative Law Judgedoes, that he is merely considering the circum-stances under which the cards were signed to"shed light" on the validity of the cards in orderto establish the unfair labor practice of executingthe contract. This is not a case of "sheddinglight." This is clearly a case of finding a precedentunfair labor practice as the predicate for an unfairlabor practice within the 10(b) period.4BryanManufacturingCo, supraat 416, 417.In the instant case, the propriety of Respondent'sconduct at the bargaining table was not challenged inthe complaint and it cannot be an issue here by virtueof Section 10(b) of the Act.For the foregoing reasons, I dissent from themajority's decision. I would dismiss the complaint inits entirety.12Local Lodge No. 1424, International Associationof Machinists [BryanMfg. Co] N LR.B.,362 U S 411,416-417.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe NationalLaborRelations Board having found,after a trial,thatwe violated the Federal law byrefusing to bargain in good faith with District No. 10,International Association of Machinists and Aeros-pace Workers,AFL-CIO:WE WILL NOTrefuse to recognize and bargaincollectivelywithDistrictNo. 10, InternationalAssociation of Machinists and Aerospace Work-ers,AFL-CIO, as the exclusive representative ofthe employees in the unit described below. Thebargaining unit is:All production and maintenance employeesin our Grafton, Wisconsin,plant,excludingoffice clerical employees,professional em-ployees,guards,and supervisors within themeaning of the Act.WE WILL NOT in any other manner interferewith,restrain,or coerce employees in the exerciseof their right to self-organization,to join or assistDistrictNo.10,InternationalAssociation ofMachinists and Aerospace Workers,AFL-CIO,or any other labor organization,and to engage inother concerted activities for the purpose ofcollectivebargaining or other mutual aid orprotection,or to refrain from any or all suchactivities.WE WILL bargain collectively,upon request,with the above-named Union as the exclusiverepresentative of the employees in the above-described unit with respect to rates of pay,wages,hours of employment,and other conditions ofemployment,and, if an understanding is reached,embody such understanding in a signed agree-ment.ORION CORPORATION(Employer)DatedBy(Representative)(Title)11 ORION CORPORATION639This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744North Fourth Street, Milwaukee,Wisconsin53203, Telephone 414-224-3861.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held on February 22 and 23, and onApril 30 and May 1, 1973, at Milwaukee, Wisconsin, oncomplaint of the General Counsel against Orion Corpora-tion, herein called the Respondent or the Company. Thecharge was filed on November 14, 1972, and the complaintissued on January 12, 1973. The sole issue of the case iswhether the Respondent unlawfully refused to bargain, inviolation of Section 8(a)(5) of the Act, with District No. 10,InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, herein called the Union. Briefs werefiled by the General Counsel and the Respondent.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTOrion Corporation, a Delaware corporation, is engagedin the manufacture of bearings at its plant located inGrafton,Wisconsin.During the past calendar year, arepresentative period, it sold and shipped goods valued inexcess of $50,000 from this location directly to pointsoutside the State of Wisconsin. I find that the Respondentisan employer within the meaning of Section 2(2) of theAct and that it is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that District No.10, InternationalAssociation ofMachinistsand Aerospace Workers, AFL-CIO,is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.A Picture of the CaseThis is literallya refusal-to-bargain case.Following aBoard-conductedelection theUnion was certified in April1971 asexclusive bargaining agent for the Respondent'sthenapproximately 33 productionandmaintenanceemployees. There followed, between about May 1971 andApril 1972, more than 25 negotiationmeetingsbetween theparties.They last met on May 19, 1972, with a Federalconciliator in attendance; all that happened there is thatthe issues outstanding were somewhat identified. By letterdated August 11, 1972, the Respondent advised the Unionitwas withdrawing recognition on the ground that itbelieved the Union no longer represented the majority ofthe employees. These facts-certification in April 1971, 25bargaining sessions, withdrawal of recognition-are clearand undisputed. The complaint alleges that the refusal tobargain on that day and, as the Company also concedes,thereafter,was illegal. The defense rests entirely upon anassertion that the Respondent had a reasonable and good-faithdoubt about the Union's majority status. Thisquestion, as plainly stated here, is all that this case isabout.'There are other allegations spelled out in the complaint,each a subordinate or collateral aspect of the generalcharge that the Respondent violated Section 8(a)(5) of theAct by its refusal "to bargain in good faith with theUnion." These deal with tangential matters, some revealingand some cumulative and perhaps confusing. They will bedealt with at the end of this decision.On the realissue, the law is simple and clear. During the12 months following Board certification of the union as theexclusive bargaining agent, there is a virtually conclusivepresumption of continuing majority status.Ray Brooks v.N. L. R. B.,348 U.S. 96. The presumption continues thereaf-ter,but it then becomes rebuttable, depending upon thecircumstancesTerrellMachine Company,173 NLRB 1480,enfd. 427 F.2d 1088 (C.A. 4, 1970). And when, followingthe initial 12-month period, an employer choses towithdraw recognition because it claims the union lostmajority thereafter, the burden is upon the employer toestablish the fact.Laystrom Manufacturing Co.,151 NLRB'1482, reversed on other grounds 359 F.2d 799 (C.A. 7,1966). This rule of law follows of necessity from the factthere is a presumption in favor of the refusal to bargaincomplaint in such cases and it has been so held.CelaneseCorp.of America,95NLRB 664. And whenever anemployer does in such a situation assert it had a reasonableor good-faith doubt of loss of majority, it must point toobjective criteria to prove its defense.United States GypsumCompany,157 NLRB 652. Mere statements of opinion bymanagement agents, testimony reflecting no more than themental operation of companywitnesses,will not suffice.Objectivemeans the opposite of subjective; it meanssomething said or done by the employees themselves, uponwhich an impartial observer would be justified in makingan inference of some kind. And finally, as it has also beenheld, evidence of dissatisfaction with a collective-bargain-ing agent duly selected must properly come from theemployees themselves, if it is to carry any weight, and notfrom the employer on their behalf.N.L.R.B. v. SansonHosiery Mills, Inc.,195 F.2d 350 (C.A. 5).iThere is no issue as to the appropriate unit The complaint alleges, theclericalemployees, professional employees, guards and supervisors asanswer does not deny, and I find that all production and maintenancedefined in the Act,constitute a unit appropriate for the purposes ofemployees at the Respondent'sGrafton,Wisconsin,plant,excluding officecollectivebargainingwithin the meaning of Section 9(b) of the Act 640DECISIONS OF NATIONALLABOR RELATIONS BOARDB.Evidence Said to Support a Reasonable Doubt ofMajorityCharles LaBahn, president and owner of the Company,said unequivocally at the hearing it was he who made thedecision to discontinue bargaining with the Umon. Theother two participants in the critical events were JamesMallien, the company lawyer who did all the bargainingpersonally, and Joseph Moravchik, the operationsmanagerwho part of the time assisted Mallien in the negotiatingsessions.LaBahn testified that none of the employeesspoke to him at all about their pro- or anti-union feelings.He made clear the only information that came to him onthe entire subject he received from Moravchik, who mayalso have heard from other supervisors. Moravchik is theman whose day-to-day supervisory duties bring him incontact with the employees; he sees them often and isfriendswith a good number of them. What objectivecriteria or impersonal proof of an intent by employees nolonger to be represented by the Union there may havebeen, came to Moravchik, and only to him. His testimonyistherefore the ultimate story on which the affirmativedefense to the complaint stands or falls.The thinking of management, and therefore of necessitya look at what basis it had for what it decided to do, is veryclearly revealed by a document produced by LawyerMallien at the hearing, and by his testimony relating to it.On August 11, 1972, a letter withdrawing recognition wasprepared immediately following a conference between thelawyer and the president of the company. Each had a listof employee names in his hands, and with LeBahn doingthe talking about who he believed should be counted thisway or that, they checked off what they thought was theUnion's status at the moment. Mallien had theExcelsiorlist of 1971, with 33 names-the employee complement atthe time of the election. LaBahn apparently had a longerand more current list, for about 14 employees had beenhired after the balloting. In the Board election, held inMarch 1971, the vote had been 20 in favor and 13 againsttheUnion. There had also been a Wisconsin's Employ-ment Relations Commission agency shop referendumelection among the employees on August 31, 1971, wherethe vote had been 23 yes to the Union, and 11 no.Mallien and LaBahn went about it mathematically thatday. On his list Mallien wrote "14 hired since ExcelsiorList,2 retired, 1 (Dennis) is super." Dennis is DennisHiggins, an employee who had been on the Union'sbargaining committee at most of the bargainingsessionsand who was promoted to supervisor on August 3, 1972.After noting that 23 had voted "yes" in the Wisconsinreferendum,Mallien then subtracted 3 from that numberand reduced the prounion group to 20. He then wrotedown that there were 44 "employees now." As a witness hesaid this alone showed a lack of majority. His notes alsocontained the statement "however-at least five haveresigned from union."Deferring for the moment appraisal of Moravchik'stestimony about the factual basis of his thinking as to whofavored the Union and who did not, if the casein defensebe appraised in terms of Mallien's written calculation andhis testimony, it would have to be found that theRespondent violated Section 8(a)(5) when it withdrewrecognition on August11.To saythat the Union lost twoadherents merely because two employees retired is purespeculation and not an objective criterion at all. Asked hadhe not considered the 14 new hires antiunion solely for thereason that they had come to work after the Boardelection,Mallien first equivocated but then admitted thefact.He qualified the position by saying 2 of the 14 wereknown members of the IAM when hired.If it be assumedfor the moment five employees in fact told managementtheyhad resigned from the union,at best the Respondentcould conclude was six employees out of 44-the five plusHiggins-no longer wished to engage in collective bargain-ing through this Union.Ithad no objective criteria forconcluding anything more damaging than this to theUnion's continuing majority status.SeeLaystrom,supra,".. . new employees will be presumed to support a unionin the same ratio as those whomtheyhave replaced."As to what indication the Respondent had from theemployees themselves concerning their attitudes towardcollective bargaining through this union, we come to theevidence offered by Manager Moravchik.As to the 14employees hired after the Union's certification, he said heinterviewed"about 95 percent" of them before they startedwork;he added that the applicants were also inter-viewed-"50 percent" of the time-by LaBahn.Withoutspecific reference to particular individuals in this group of14,Moravchik testifiedthey-or a considerable number ofthem-indicated in the hiring interviewstheywere not infavor of the Union. LaBahn described his, and Moravch-ik's employment interviews, as follows:..in the course of the interview,we felt it was thecompany'sobligation to tell them what the circum-stance was at the time,that there was a union in thepicture that had gained representation,that there had... that no settlement had been reached,and that adispute might result.Some made absolutely no com-ment when told that. Others would make othercomments like it would make no difference to me orI've crossed picket lines before,expressions like that."Q. (By Mr.Greco) About how many people wouldsay that?A. I don't know.ssssQ.Could have been just one or two?A.No, it would be more than that.Q.Maybe five or ten?A.Yes, sir.Pressed for more precise quotation of what the appli-cants had said, Moravchik admitted clearly none saidanything about "whether they wanted the Union torepresent them." Moravchik also candidly conceded theconclusion he reached at the time-that the applicants, atleast those that said anything-did not like unions, waspurely his, "general opinion."If the complaint had soalleged itmight well be that the testimony of LaBahnabout the hiring interviews would support a finding thatthe Respondent illegally coerced the new employees withinthemeaning of Section 8(axl) of the Act. Certainly ORION CORPORATION641whatever any of them may have said about picketing lineswas drawn from then by the not so subtle interrogation oftheirperspective employers. In any event, they saidnothing about whether they wished the Union to bargainfor them. It follows that as to those persons at work in thespring and summer of 1972, the Respondent has no basis atallon which to predicate its asserted reasonable doubt.Moravchik testified twice at the hearing, first as anadverse witness called by the General Counsel, and again,after a long unavoidable recess occasioned by unrelatedfactors,when called by the Respondent in defense. Hespoke in detail of individual, named employees, andexplicated why he believed this one or that one did notwish to be represented by the Union any more. What hesaid as a witness on these matters becomes what he passedon to the president, who, it will be recalled, said that hewithdrew recognition strictly and exclusively on the basisof what Moravchik reported to him.Fair appraisal of what Moravchik considered objectivecriteriaforconcluding theUnion had lost majoritystanding in the spring of 1972, requires appreciation at theoutset of what the Company agents-the manager, thepresident, and the lawyer-had been doing from first tolast throughout the certification year in furtherence of theirever-present concern with the employees' attitude towardscollective bargaining.Moravchik said it was a "shock"when he learned of the Unions' organization campaign andof employees agreeing to favor the Union. He added thatin consequence he and Groth, another supervisor, soonstarted to keep notes, mental and written, of the Union'srepresentative strength. He also reported what he heard,and his thinking, to LaBahn from time-to-time. Asked howlong this had been going on, Moravchik answered: "Wehad been doing that all the while . . . I think-since about1971 on. Q. As soon as the union got in? A. Yes . . . . Q.Well, what did you check in the beginning? The Witness:As to who we in our opinion was for union and who wasagainst the union and who was just in between." Moravch-ik did the same thing with his assistant. "He [Groth ] wasmy assistant, and he and I would do the same thing manytimes . . . . Q. Tell me, when did you start doing that withhim? A. From the day one. Q. April 1, 1971, when theUnion was certified? A. Yes.He and I would sit downand make a list of who we thought was happy with thecompany and who was unhappy or whatever you want tocall it."Moravchik used to attend the bargainingsessionswith Mallien. He quoted the lawyer as follows: "He wouldask me about how things were going on the floor, how themood of the people was, and whether they were-theywere antagonistic or something like that."LaBahn started by saying he and Moravchik went over alist of employees for this purpose "perhaps every 2 months... perhaps early spring of 1972." At one point he said henever told the lawyer of his doubts before July 1972. Thewitness then switched to say he did "Sometime in thespring of 1972," and that when he did so, Mallien "said2Mallien was simply not a credible witness As early as June 8,in a letterto the Union,he wrote "we see no point in further meeting " Asked did heknow "during the course of the negotiations" that the Company waskeeping a running tally of the Union's representative strength, he answeredhe was "unaware of that " Asked did LaBahn respond to him in any wayafter his January legal advice about how employees withdraw from unions,keep an ear open and keep me informed as to what youthink the majority status of the Union is . . . Q. And youin turn told that to Mr. Moravchik, didn't you? A. Yes."Then came more from LaBahn's testimony: Early in 1972he told Mallien employee Fromm hadresignedhis unionmembership; he told Mallien "in the spring or winter of1972" an employee named Uselding was reported asdisaffecting"; "Mr. Mallien was made aware of deminish-ing union strength prior to that . . . . All during the springof 1972 whenever a rumor reached me that someone hadresigned or wasn't paying dues." "Q. And what did Mr.Mallien say? A. Well, he just said stay close to what'shappening among your employees." All this beforeexpiration of the certification year.We come to Mallien's testimony. He denied nothing ofwhatMoravchik and LaBahn put in his mouth. Theimplied burden of his story was to remove himself from thepicture, so far as anydecisionto question the Union'smajority at any time; he said all he did was the negotiating.But if all the record testimony be considered, the truth isotherwise. One fact, brought to light when he was on thewitness stand,sufficesto tie him to the activities ofMoravchik and LaBahn, unquestionablyaimed at gettingthis union out of the plant. Early in March he had a lawyerinhisoffice research Board law on the question ofwithdrawingrecognitionfrom a certified union.He sentthe results of his research, no doubt accompanied byprofessional recommendations, in writing to LaBahn. Atfirst equivocating about how he happened to do this duringthe very period whenhe was meetingwith the union agentsand ostensibly bargaining in good faith, he gave thefollowing explanation of why he forwarded this material tohis client. "The latter part of July, sometime in there,subsequent to-oh, about a month or so subsequent to theexpiration of the certification year, the clientwas gettingconcerned about having to continue to pay fornegotiationmeetings and wanted to know if there wasn't some way toend it all." [sic-the entire quotation! ]LaBahn was not in the hearing room while Mallientestified.Called later by the Company, LeBahn deniedflatly ever receiving anything from the lawyer in writing onthe subject of withdrawal of recognition. Obviously neitherman was telling the truth from the witness stand. With this,there emerges also a specialsignificancein the further factthat on January 25, 1972, Mallien wrote another letter toLaBahn "regardingresignationof union members." Heexplained this one by saying: ". . . the same as I do forany otherclient. If I come across to any other informationthat might be pertinent to them or find useful or helpful, Imake a copy and send it to them." In the context of thetotal story unfolded, I do not believe Mallien. I amconvinced he was party to an overall and persistent plan bytheRespondent to frustrate the expressed desires of itsemployees to bargain collectively through their Union"from the day one." 2It is in the light of this background as a significanthe gave aflat "No"How does one reconcile thiswith LaBahn's verydetailed testimony of keeping the lawyer informed in all details aboutcontinuingreports ofindividual employee attitudes towards the Union fromJanuary right through into July andAugust9 Between the lawyer and hisclient, the two casta grave shadow upon the entire defense. it was not thefirst time Mallien stepped over the line in this field of law Compare,John(Continued) 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicture of management's frame of mind throughout thebargaining that we come to Moravchik's testimony aboutwhat he heard and why he believed what he believed. Atthe time of the Board election in 1971 there were 33employees in the bargaining unit; in early August 1972, onthe 4th as well as the 11th, there were 43. As part of itsanswer to the complaint, the Respondent attached a letteritwrote to the Union on August 11, formally withdrawingrecognition. Actually the Company raised the question ofmajority and effectively rejected the Union as exclusiveagent long before that date. Be that as it may, Moravchik'stestimony went to what he thought, and why, in earlyAugust.In his first appearance as a witness on February 22, 1973,he referred to 24 employees by name; when he returned tothe stand in defense on May 1, he spoke about 26. Therearematerial changes in his testimony between the twodates; in the interval, it may be assumed, his first testimonyhad been studied. For example, asked had "any employ-ees" told him they did not wish to be represented by theUnion, he clearly answered "no," this after speaking ofZirtzlaff,Mentzel, and Melk, his son-in-law. In his laterappearance Moravchik added that both Mentzel and Melkhad told him they "did not want to be represented." Thelawyer who studied Board decisions for his client knew, ofcourse, that there is a fatal difference between an employeediscontinuing his dues or even outright membership in theunion, and being unwilling to gain by its bargaining status.There were other changes in Moravchik's testimony. Thefirst time he said he believed employee Clark had rejectedtheUnion; the second time around he said that manremained prounion.In any event, considering his total story, he said of noless than 13 persons that his conclusion was entirely amatter of opinion, that he had heard nothing from theseemployees themselves, or even indirectly by hearsay aboutthem.Vasilauskas:"It is an opinion of mine based on theman's personality."Hesprich:"He never told me any-thing. . . . Going on opinion now, my opinion.""He never said anything. He doesn't talk very much .. .He is a loner, loner's don't belong in Unions . . . It's myopinion. . . . Based on his personality." I just feel he's aman who wouldn't. That's all."Sedlacek:"... he has alittlebusiness of his own . . . it is strictly an opinion ofhow the man thinks of what you have to do in order to stayin business. . . . He didn't say anything. It's an opinion.""Nothing that would indicate it. It's just an opinionIhave . . . . Just based on his work and his attitudetowards the company."Disch:"It was his expression thathe did not want to be a member of anything. He wanted tonegotiate everything for himself."Schreurs:"I believe thathe was disenchanted with the-with being represented theway he was. . . . Never spoke to me directly."Christian-son."This is an opinion also of mine formed from knowingpeople."Carkle.". . . was an elderly employee and-I feltthat he was considerably-kept considerably to himselfand was not about to belong to any group. I just felt-thatwas an opinion of mine."Whether by accident of design, in his testimony aboutthe following employees Morvchik exposed the fact that inhisopinion anyone who wishes to advance with thisCompany must of necessity be antiunion minded.Osheim:"Osheim was an opinion based on the fact that he wasgoing to school . . . . He was interested in how he couldbetter himself with our company."Rosenbaum:"He didn'ttellme he didn't belong to the union.It's an opinion... .Based on. . .conversation that we have been talkingabout his job and how he liked it . . . he was satisfied withhis . . . with the type of job he was assigned to."Maciejewski:". . . I thought he had good potentials. Hewas a good employee. . .he was a relatively goodcompany man and the kind that would be with thiscompany fora long time."Gelhar:". . .an opinion ofmine based on his desire to become a part of management.... He was going to do anything that he could tobecome a better employee and further himself with thecompany."Frommisan employee who on February 17, 1972,advised the Union in writing that he was resigning.Moravchik testified, without contradiction,that Frommtold him aboutitat the time.There is noreason for notbelieving this.With Fromm, Moravchik joined fourothers-D.Harmon, W. Harmon, Bode,andKiehnau-bysaying Fromm told him the four were "going to get out likehe did."He admitted he himself heard nothing directlyfrom any ofthese.Fromm was not produced to support themanager's pure hearsay testimony. In the light of thecharacter of Moravchik's total testimony, I cannot rely onhis testimony concerning these employees, to say nothingof the fact he conceded he heard nothing about their notwanting the Union to bargain for them as free riders, i.e.,not paying dues as matters progressed.In an apparentattempt to bolster Moravchik's testimony, the Respondentoffered into evidence letters from all four of theseemployees resigning from the Union.One is dated August10, one August H, and two August 14.But this was longafter the Respondent'sdecision to withdraw recognitionhad been made;in fact there is documentary proof-fromLawyerMallien's files-thaton both August 10 andAugust 3 he told Union Agent Quast the Companyseriously doubted the Union's majoritystatus.". . .we'regoing through an exercise in futility. . .there'sasubstantial doubt as to whether the Union at this pointrepresents a majority of the people."The four letters ofresignation therefore could not have been a factor-or anobjectivecriteria-in the Respondent's asserted good-faithdoubt.Indeed,Moravchik admitted he had never seensuch documents; they were produced at the hearing fromtheUnion's files pursuantto theRespondent's subpena,long after the events. By this time,of course,the unfairlabor practice had been completed,and the employees'reaction to it could hardly serve retroactively to supportthe defense now.Three other employees named by Moravchik must besaid to fall within the hearsay category.Uselding:"Whatdid you base your opinion on with respect to him? A: Hisstatement. . . That hedidn't belong-I don't know how itcame out. Q: Who did he say it to? A: To AlMentzel .. .OsterMfg Co,173 NLRB 503, 508 ORION CORPORATION643Q:He didn't say he no longer wanted the Union torepresenthim?A: If he said it, I never heard it."Hemplemen". . . hearsay from another person... Q:You never spoke to Mr. Hemplemen? A: No. Q: Who wasthe hearsay you heard it from? A: Uselding made it toMentzel at the same time."Clearly Moravchik's state ofmind throughout, like thatof management generally from first to last, was to seek outantiunion expressions from among the employees. It is tobe expected that when management's representatives lookfor a certain point of view, in fact hope to discover it, theywill think they hear it from others when in fact it is notthere.An excellent example is his testimony about anemployee namedBaldwin.In the beginning of his story heplaced Baldwin among those who told him "they weren'tgoing to join the Union." Later, after going through onename after another, Moravchik said "Baldwin . . . nevertold me anything. That's an opinion of mine .... Basedon his background, his feelings towards the company .. .he has been moreor lessself-employed or in conjunctionwith his brother. I think from business point of view he'drecognizethat . . . I never talked to him about it."As to three others Moravchik's testimony is that hebased his opinion on what he knew about them as of thetime of the 1971 election or earlier.Zirtzlaff..". . . he cameto me on the onset and said if he had to belong, he wouldnot be able to work for me."Pennington:"That he thoughtthe Company that small didn't need anything but personalnegotiations . . . . That was early in `71:Labenstein:"Hewas a foreman at one time and dropped back into a workerat his own request. . . . What did he tell me?.... Hewould never belong to no union . . . . Q: When? A: Well,originally,when the Union first came in." Commentinggenerally on his mental process with respect to this concernas to the Union's strength, at one point Moravchik said: "Ithink ever since the Union has been there. I just had anopinion of who I thought would join and who I thoughtwouldn't."Whatever the manager may have heard, orbelieved, at the time of the organizational campaign, orwhen the election took place, by no stretch of theimagination can it serve as objective criterion to prove thatlong after the Union was certified, the employees did notwish to bargain collectively.Reference has already been made toMentzelandMelk.During his first appearance as a witness Moravchiktestified his son-in-law,Melk, told him he would not joinbut never said he did not wish to be represented by theUnion, and that Mentzel also said "he wasn't going tojoin," but that he never asked the man whether he wishedto be represented. When testifying a second time Moravch-ik added that both thesemen alsotold him they did notwant to be represented. I do not believe his second version.As to a third man,Newberry,the manager said he heard theemployees say he "was getting out." On April 28, 1972,Newberry resigned from the Union in writing, asking thathis name be removed from the mailing list. Like otherletters sent to the Union then or later, Moravchik neversaw this one either until after it was all over.In addition to all the foregoing, Moravchik spoke ofMcBrideandMathews.Like Fromm, who resigned fromtheUnion on February 17, these two also sent writtenresignations to the Union early in the year,McBride onFebruary 7 and Mathews on February 27. As to each oftheseMoravchik said they personally spoke to him. Hemade no claim to have seen these letters of resignationeither;he said only these three told him they were leaving,or had quit the Union.It is at this point that two other aspects of this case mustbe considered.C.Union Duesand the"Bargaining"SessionsThe Unionsaw fit to collect dues from the employees ofthisCompanyeven before achieving for them a signedcontract,and a number of them paid.Theywere notrequired to pay,or to join as members,for there never wasa contract and the Union did not condition its duty torepresent the entire complement pursuant to the certifica-tion upon their paying anything at all. Dues payments wererecorded,of course,and in a sense this could be calledmembership in the Union,as distinguished from a vote infavor of its acting as exclusive collective-bargaining agent.There came a time when some employees balked atcontinuing to pay dues when the Union was gettingnowhere in its efforts to agree upon a contract with theCompany.As meeting after meeting produced virtuallynothing, understandably employees started to feel theymight be wasting their money. Besides, they knew thatanyone who chose not to pay dues would enjoy the samecontractbenefits in the end,ifanything were everaccomplished, as did those who did pay. And wheneveranyone discontinued his dues, his card record was marked"lapsed." The Union even conceded at the hearing that byAugust 1972 only about 16 or 17 employeeswere stillpaying, or were recorded as "members." The Respondent'sagents had no insight into the current number at any time,for it never saw these records until they were produced atthe hearing pursuant to subpena. All the Company knewwas what Moravchik testified to at the hearing, as detailedabove.BetweenMay 1971 andthe following April, Mallien,doing all the talking for the Company, met with two unionrepresentatives to discuss contract proposals and counter-proposals, 25 times,a number of hours on each occasion.On May 19, 1972, they had afinal meetingwith a Federalconciliator.He asked each side to jot down what theremaining issues might be, believing, no doubt,that by thistime there could not be much left to resolve. The Uniongave him a list of 23 items,each referring to a contractproposal;12 of these were marked"major," meaning thatthosematters were of serious import, and still requiredmuch discussion. The Company gave the conciliator twowritten lists of outstanding issues;one referred to theUnion's proposals, and of the 32 items set out there, notedthat 29 of them were still "open." The second list noted 29company proposals, with only 11 marked "ok" and the rest"open." The only contract clause which Mallien marked ashaving been agreed to by both parties was Report Pay; allthe rest were marked"open,"on either the union proposallistor on that of the Company. The parties had not eventouched upon the subject of wages as yet, and they nevermet again. 644DECISIONSOF NATIONALLABOR RELATIONS BOARDAnalysis and ConclusionIfind that the Respondent failed to bargain in goodfaith, that it had no reasonable basis for believing amajority of the employees no longer wished to berepresented by the Union, that it questioned majority inbad faith, that it unlawfully withdrew recognition from theUnion, and that by the totality of its conduct it refused tobargain with the Union in violation of Section 8(a)(5) ofthe Act.An employer who approaches the bargaining table withan honestintent of trying to come to terms with the chosenrepresentativeof its employees, as the statute requires, doesnot simultaneously have its principal officer and supervi-sors keep a watchful eye upon the employees with the hopeof finding evidence of a change of heart among them-asdid all three of them in this case-LaBahn, Moravchik,and Groth. Moravchik started "from the day one" to keepa tally to offset the balloting results leading to the Union'scertification.He and LaBahn continued to match notesevery month or two, keeping "an ear to the ground," as thelawyer advised. And as early as January 1972 the lawyersentwritten advice to LaBahn on the question of howemployeesmay indicate rejection of a union as theirbargainingagent.How did this become "useful or helpful"to the client, as the lawyer explained at the hearing, exceptto nourish a preconceived plan to put a stop to unionactivitiesaltogether? Can the external format of collectivebargaining apace with such activities ever mean anythingbut a cover for pervasive bad faith?In total disregard of the law which says that during thefirst 12months after certification the Union's majoritystatus mustbe presumed to hold fast, the president askedhis lawyer in the beginning of March to find a way "to enditall."LaBahn was the principal, and that his purposethroughout was to make a mockery of the negotiationscould not be clearer. And the lawyer, always cooperativewith the objective, searched the law to find means fordiscontinuing all bargaining with a certified union. This istheman who during those very days wasmeeting andtalking for hours with union agents about contractproposals and counterproposals. He had one eye on theunion agents,and the other on their principals, waiting forthe momentwhen a claim could be made that the agencyauthorization had been withdrawn by the principals. If thisbe honest collective bargaining, the phrase "good faith"must be deleted from Section 8(d) of the statute.In his brief, counsel for the Respondentstresses certainBoard precedents which speak of the absence of "inde-pendent unfair labor practices" by an employer whoquestionsthe continued validity of an established majoritystatus.Ideem those precedents inapposite to the case atbar.While it is true the Respondent here is not found tohave committed out-and-out violations of the statute asidefrom the refusal to bargain, the very clear activities aimedat ferretting out-if not creating-antiunion evidencethroughout the certification year, proved by the Compa-ny's own witnesses, destroys its assertion of good faith3Terre!!Machine Company, supra, "a showing as to employeemembership in, or actual financial support of,an incumbent union is notthe equivalentof establishing the number of employees who continue toquite as much as would directly coercivestatements inviolation of Section 8(a)(l).Of all the many provisions normally found in collective-bargaining contracts, not one of substance was agreedupon throughout the 25 meetings that took place betweenthe parties.Mr. Walter Davis, who acted as trial counselfor the Respondent, correctly argues that no employer isrequired by law to make any concession in the bargainingprocess, and that if in the end he holds fast to any and allitems, it follows logically that the Union was equallyunyielding as to each of them. He calls this hardbargaining. If other factors reflected on this record andbearing upon the negotiation be ignored, if the annotatedproposals shuffled back and forth be taken out of contextand evaluated in isolation, a certain picture would emerge.But Mr. Davis is now saddled with all the other things thathappened simultaneously with the meetings, all directlyrelated to the so-called bargaining and pointing to a totallydifferent conclusion. He was not a party to the events; infact there is indication that the evidence most destructiveof the defense came as a surprise to him, as indeed it was tothe General Counsel too.Hard bargaining in this case not only assured the passageof 12 months from the date of certification, but also gavepromise of growing reluctance by the employees towardscontinuing to pay union dues. It is the extent of theCompany's adamancy-about as extraordinary as is everseen-that, coupled with the clear proof of continuingsearch for antiunion sentiment and contemporaneousplanning of a legal defense in anticipation of the LaborBoard complaint that was sure to follow, demands anultimate finding of bad faith, both in the discussions thattook place and in the final rejection of the Union. Theobjectof frustrating theUnion was won, for someemployees did stop paying dues in consequence. Butdiscontinuance of dues is not basis, or objective criteria, forinferring rejection of collective-bargaining in the minds ofthe employees.3 And even that technique is shown to havefailed, for when, in their effort to continue collection ofnecessary expenses from the employees, the union officerssarcastically invited some of them to waive contractbenefitswhich the Union might eventually win, nonesigned. Even in the face of the Company's delaying tactics,they never wavered in their willingness to have the Unionspeak for them.That the refusal to bargain in this case was unlawful is soclear that no purpose would be served by reporting theevidentiary details said to support collateral and cumula-tive allegations. The complaint says that on August 11 theCompany also refused the Union's request for a list ofemployee names and their wage rates, that in September itmade unilateral changes in health benefits and lifeinsurance, and that in October it increased holiday andvacationbenefitswithout consulting the Union. Thedecision to withdraw recognition from the Union wasmade as early as July, as the President himself admitted,and perhaps even June. This meant the Company wouldhave nothing to do with the Union thereafter, including, ofdesire representationby thatunion"See alsoN.L.R.B. vMaster TouchDental Laboratories, Inc,405 F 2d 80 (C A 2, 1968). ORION CORPORATION645course, any thought of consulting it in any way on how torun the business or giving it any information at all. Thewhole includes the sum of its parts. If the Respondent hada right to exclude the Union entirely from itsaffairs, ofnecessity anything it thereafter did independently it wouldalso have a right to do. If it was wrong in rejecting thespokesmen of its employees, by like reasoning everyunilateral change it later made in conditions of employ-ment waspart and parcel of its continuing refusal tobargain, and equally unlawful. Restated: the order tobargain which must issueis asbroad as the entire spectrumof the Act. If the purpose of the additionalallegations wasto obtain specific directions to the Respondentto ceaseand desist from these particular unilateral activities, it wasa superfluous gesture, for clearly, albeit implicitly, thebroad order extends to every action of the type anyway.On June 5, 1972, shortly after the completely abortivemeetingwith the Federal conciliator, the Union sent to theCompany a request for "a finalized proposal in the form ofa complete contract" "covering the areas in which we havebeen negotiating since May 5, 1971." Malien answered 3days later saying he could not do so, that the attemptwould be an "exercise in futility," and closing with "we seeno point in further meetings." There is not, and there couldnot be, any claim that full agreement had been reachedand that its failure to reduce the accord to writingamounted to a refusal by the Respondent to sign a fullynegotiated contract. I do not understand how, in view ofthe fact no agreement had been reached on any substantivematters,the Respondent's failure to prepare a full contractat this point could be viewed, as the complaint apparentlyalleges,either as an independent unfair labor practice, oras cumulative proof of a refusal to bargain. The incidentdoes no more than illustrate the complete frustration whichtheRespondent's overall strategy had wrought in theUnion's ranks.IV.THE REMEDYThe Respondent having refused to bargain with theUnion, the first element of the remedy must be that it beordered to bargain now, and to bargain in good faith. Thisbeing a Board certification case, proper remedy alsorequires that the certification year be deemed as commenc-ing anew on the day the Respondent begins to bargain ingood faith. This is also a case in which the Union's requestfor reimbursement from the employer for expenses itincurred in cjequence of the Respondent's calculatedunfair labor practices, is persuasive. The refusal to bargainin this instance was not occasioned by any rersonabledisagreement as to law, it did not flow from any substantialor ostensibly defensible position. Rather, the record as awhole makes very clear the Respondent was determined toutilize the so-called bargaining sessions as a device to awaitthe day when its original intent of removing the Unionfrom its plant could be successfully achieved. In thecircumstances, its entire course of conduct can fairly becalled premeditated, pervasive and outrageous flouting ofthe very basic principlesof the law.Justice thereforerequires that the Respondent be ordered to reimburse theUnion forall expenses incurred in connection with thislitigation,including reasonable counsel fees, witnesses fees,transcript and record costs, printing cost (in the event offurther litigation), travel expenses, and per diem of itsagents and representatives. This shall include the expensesincurred by the Union'sprofessional representative inattending the sham bargainingsessionswith the lawyerMallien.4In view of the extent and character of the unfair laborpractices committed, the Respondent must also be orderedfrom in anyothermanner restraining or coercing itsemployees in their statutoryright to engage in collectivebargaining.V. THE EFFECT OF THE UNIAIRLABORPRACTICESUPONCOMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate and substantial relation to trade,trafficandcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.All production and maintenance employees of theRespondent at its Grafton,Wisconsin, plant, excludingoffice clerical employees, professional employees, guardsand supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.At all times since April 1, 1971, the Unionhas beenand now is, the exclusive representative of the employees insaid unit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.3.By refusing, on August 11, 1972, and thereafter, tobargain collectively with District No. 10, InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO, the Respondent has engaged and is engaging inunfair labor practices within the meaning of Section 8(aX5)and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDERSThe Respondent, Orion Corporation, Grafton, Wiscon-sin, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:4SeeTudee Products, Inc,194 NLRB 1234;Food Store Employees UnionLocal 347, Amalgamated Meat Cutters [Heck's Inc],476 F 2d 546,(C.A.D.C., 1973)5 In the eventno exceptionsare filed asprovided by Sec102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order hereinshall, as provided in Sec.102.48 of theRules and Regulations, be adopted by theBoard and becomeits findings,conclusions,and order,and allobjectionsthereto shall bedeemed waived for all purposes. 646DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Refusing to bargain in good faith upon request withthe above-named Union.(b) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the rights to self-organization,to form labor organizations,to join or assistDistrictNo.10, International Association of Machinistsand Aerospace Workers,AFL-CIO,or any other labororganization,to bargain collectively through representa-tives of their own choosing,and to engage in any otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any orall such activities,except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act:(a)Upon request,bargain collectively with District No.10, International Association of Machinists and AerospaceWorkers,AFL-CIO,as the exclusive representative of allemployees in the unit described above, and, if anunderstanding is reached,embody it in a signed agreement.(b) Reimburse the Union for costs and expenses incurredin connection with this entire litigation in the mannerdescribed in the section above entitled, "The Remedy."(c) Post at its plant in Grafton, Wisconsin, copies of theattached noticemarked "Appendix." 6 Copies of saidnotice, on forms provided by the Regional Director forRegion 30, after being duly signed by its representative,shallbe posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.6 In the event that the Board's Order is enforced by a Judgment of a"PostedPursuant to a Judgment of the United States Court of AppealsUnited StatesCourt of Appeals, the wordsin the notice reading "PostedbyEnforcing an Order ofthe National Labor Relations Board."Orderof theNational LaborRelationsBoard" shall bechanged to read